Citation Nr: 0024509	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for non-Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the evaluation for the 
veteran's non-Hodgkin's lymphoma from 100 percent to 
noncompensable.

In August 1999, the Board remanded the veteran's claim to the 
RO in order to schedule the veteran for a Board hearing.  
Thereafter, in May 2,000, the veteran testified before the 
undersigned Board member at a videoconference hearing.


FINDINGS OF FACT

1.  The veteran did not appear for a VA examination scheduled 
in October 1997; consequently, the June 1998 rating decision 
reducing the evaluation for non-Hodgkin's lymphoma from 100 
percent to noncompensable was not based upon the results of a 
VA examination.

2.  Before entering its June 1998 rating decision, the RO 
failed to inform the veteran that the evaluation for non-
Hodgkin's lymphoma would be reduced based upon his failure to 
appear for the VA examination unless he informed the RO 
within 60 days of his willingness to report for a VA 
examination or provided evidence within 60 days showing that 
the reduction was not warranted.


CONCLUSION OF LAW

Restoration of a 100 percent disability rating for non-
Hodgkin's lymphoma is warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§3.655(c), 4.118, Diagnostic Code 
7715 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for non-Hodgkin's lymphoma was granted in 
a rating decision of January 1994.  The disability was 
assigned an evaluation of 100 percent from July 19, 1993.  
The 100 percent evaluation was continued in subsequent rating 
decisions.  In October 1997, the veteran failed to appear for 
a VA examination.

In April 1998, the RO entered a rating decision proposing to 
reduce the evaluation for non-Hodgkin's lymphoma to 
noncompensable.  In this rating decision, the RO noted that 
VA treatment reports dated in 1997 did not disclose evidence 
of recurrence of the lymphoma.  The RO further noted that due 
to the veteran's failure to appear for the VA examination 
scheduled in October 1997, evidence expected from the October 
1997 examination could not be considered in its decision.  In 
the April 1998 letter notifying the veteran of the proposed 
reduction, the RO informed the veteran that he would be 
afforded a period of 60 days in which to submit evidence 
showing that the reduction was not in order.  This letter was 
returned as undeliverable.

No response was received from the veteran within 60 days of 
the date of the letter notifying him of the proposed 
reduction.  In the June 1998 rating decision appealed by the 
veteran, the RO reduced the evaluation for non-Hodgkin's 
lymphoma to noncompensable, effective September 1, 1998.

Non-Hodgkin's lymphoma warrants a 100 percent evaluation if 
the disease is active or during a treatment phase.  38 C.F.R. 
§ 4.118, Diagnostic Code 7715.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, the disability is to 
be rated on the basis of residuals.  Note following 
Diagnostic Code 7715.  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in part 4 of this title or there is 
an evaluation protected under § 3.951(b) of this part, 
reduced to the lower evaluation.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for reexamination or to present evidence that payment for the 
disability or disabilities for which the reexamination was 
scheduled should not be discontinued or reduced.  If there is 
no response within 60 days or if the evidence submitted does 
not establish continued entitlement, payment shall be 
discontinued or reduced as of the date indicated in the 
predetermination notice or the date of last payment, 
whichever is later.  38 C.F.R. § 3.655(c).

The record reflects that the RO complied with the due process 
requirements of 38 C.F.R. § 3.105(e) before reducing the 
evaluation for the veteran's non-Hodgkin's lymphoma.  

The RO based its decision reducing the evaluation to 
noncompensable upon the absence of evidence of recurrence of 
the lymphoma in the VA treatment records dated in 1997, 
rather than upon the veteran's failure to report for the VA 
examination scheduled for October 1997.  Presumably, the RO 
believed that the provisions of § 3.655(c) were not 
applicable since the reduction was not based upon the 
veteran's failure to report for the VA examination.  

As noted above, the appropriate disability evaluation for 
non-Hodgkin's lymphoma 6 months after discontinuance of 
treatment is to be determined by a mandatory VA examination.  
Therefore, any reduction in the 100 percent evaluation must 
be based either upon the results of the mandatory examination 
or upon the veteran's failure to report for the VA 
examination.  Since the mandatory examination was not 
performed because of the veteran's failure to report for the 
scheduled examination, the only appropriate basis for 
reducing the evaluation was the veteran's failure to report 
for the VA examination.  

Prior to entering its June 1998 rating decision reducing the 
evaluation to noncompensable, the RO did not inform the 
veteran that the evaluation for non-Hodgkin's lymphoma was to 
be reduced based upon his failure to report for the VA 
examination, nor did it inform him that he would be afforded 
a period of 60 days in which to indicate his willingness to 
report for a VA examination.  The RO did not comply with the 
due process provisions of 38 C.F.R. § 3.655(c).

Since the June 1998 rating decision was not based upon the 
results of a VA examination showing improvement in the non-
Hodgkin's lymphoma and since the RO did not comply with the 
provisions of 38 C.F.R. § 3.655(c) before entering the June 
1998 rating decision, restoration of the 100 percent 
evaluation is warranted from the date of the reduction. 


ORDER

The 100 percent evaluation for non-Hodgkin's lymphoma is 
restored, effective the date of the reduction.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

